Citation Nr: 1212744	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  05-08 916	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for the period on appeal prior to October 6, 2008, and for an initial evaluation in excess of 10 percent for the period from that date for residuals of cholecystectomy.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and D.G.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 2000 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Among other things, service connection was granted and an initial noncompensable evaluation assigned effective January 10, 2004 (the date following discharge from service) for cholecystectomy therein.

Subsequently, the Veteran perfected an appeal seeking a higher initial evaluation.  Jurisdiction over this matter was transferred to her home RO in Atlanta, Georgia.  The Veteran and D.G., her spouse, testified at a Travel Board hearing regarding this matter in March 2008.  A transcript of the hearing has been associated with the claims file.

Two matters on appeal were withdrawn by the Board in a July 2008 decision.  This matter, along with several others on appeal, was remanded by the Board for additional development at that time.  While on remand, the Atlanta, Georgia, increased the Veteran's initial evaluation for cholecystectomy to 10 percent effective October 6, 2008.  Because this increase does not cover the entire period on appeal or represent the maximum initial evaluation available for the period it does cover, the issue of the Veteran's entitlement to a higher initial evaluation remains in appellate status and now includes consideration of both the period prior to and beginning on October 6, 2008.  See AB v. Brown, 6 Vet. App. 35 (1993) ( seeking the highest possible rating is presumed unless a Veteran expressly indicates otherwise).  

In a March 2009 decision, the Board denied all remaining issues on appeal with the exception of this matter.  It again was remanded for additional development.  A third remand for additional development of this matter by the Board occurred in August 2010.  

The development directed on each of the aforementioned remands has been completed or at least substantially completed, as discussed below.  Adjudication of this matter on the merits accordingly now may proceed.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were at least substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

One final point is noteworthy.  The Veterans Law Judge who conducted the March 2008 Travel Board hearing no longer is employed at the Board.  Via letter, the Veteran was informed of this as well as of her right to have another hearing before another Veterans Law Judge.  She responded in March 2012 that she did not desire another hearing but rather desired that the case be considered on the evidence of record.

Based on review of the evidence in the Veteran's claims file in addition to her Virtual VA "eFolder," the following determination is made.


FINDINGS OF FACT

1.  For the period on appeal prior to October 6, 2008, the Veteran's residuals of cholecystectomy constituted, at most, mild symptoms.

2.  For the period on appeal beginning October 6, 2008, the Veteran's residuals of cholecystectomy did not constitute severe symptoms.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation of 10 percent, but no higher, for residuals of cholecystectomy for the period on appeal prior to October 6, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.114, Diagnostic Code 7318 (2011).

2.  The criteria for an initial evaluation in excess of 10 percent for residuals of cholecystectomy for the period on appeal from October 6, 2008, onward have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.114, Diagnostic Code 7318 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits, the Board preliminarily notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits as provided for by the Veterans Claims Assistance Act (VCAA) of 2000.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability evaluation and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

This matter initially was one of entitlement to service connection, as noted above.  The Veteran was notified via letter dated in May 2004 of the criteria for establishing service connection, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  Letters dated in March 2006 notified her of how VA generally determines disability evaluations and effective dates when service connection is granted.  An August 2008 letter informed the Veteran of the criteria for establishing a higher evaluation, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  It also informed her of how VA generally determines disability evaluations and effective dates when service connection is granted.  How VA determines disability evaluations specifically for cirrhosis of the liver additionally was set forth.

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The May 2004 letter is the only one that predated that initial adjudication by the AOJ, which in this case also is the RO, in September 2004.  It addressed all notice elements with the exception of the later required disability evaluation and effective date elements (Dingess was not decided until 2006).  Notice of these two elements was provided in the March 2006 and August 2008 letters post-dating the initial adjudication by the AOJ/RO although such was not required.  Indeed, the purpose that notice is intended to serve indeed was fulfilled in that service connection was substantiated in the aforementioned adjudication.  Dingess, 19 Vet. App. at 473.  The August 2008 letter, which was provided pursuant to the Board's July 2008 remand, went above and beyond what was required (as acknowledged in the remand) by addressing this matter in the context of an initial evaluation.  

This remand additionally directed that the Veteran be provided with specific rather than generic notice regarding the disability evaluation element to ensure compliance with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  An attempt was made to do so in the August 2008 letter.  However, information pertaining to cirrhosis of the liver was provided instead of that pertaining to residuals of cholecystectomy.  Yet there is no Stegall violation requiring remand here.  This is because Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), overturned Vazquez-Flores v. Peake in holding that only generic notice rather than specific notice of the disability evaluation element is required in the context of higher evaluation claims.

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records.  VA also has obtained her VA treatment records dated through October 2008, though the last pertinent record is from January 2005.  Finally, VA has obtained treatment records from the one private medical care provider identified by the Veteran.  

Of note is that the Veteran indicated she had received treatment from other private medical care providers as well as VA treatment (for an unspecified medical problem or problems) after mid 2005 at the March 2008 Travel Board hearing.  The Board's July 2008 and March 2009 remands thus directed that she identify all her medical care providers, whether VA or private, and authorize the release to VA of treatment records from them.  Letters in this regard were sent to the Veteran in August 2008 (the aforementioned letter) and Ma 2009.  She did not respond to either.  "The duty to assist is not always a one-way street. If a [V]eteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

A VA medical examination regarding this matter was afforded to the Veteran in July 2004.  Pursuant to the Board's July 2008 remand directive, another was afforded to her on October 6, 2008.  An addendum to this medical examination was issued in September 2009 in compliance with the Board's July 2008 and March 2009 remands.  

While the examiner who conducted the October 6, 2008, VA medical examination and issued the September 2009 addendum thereto reviewed the claims file, the examiner who conducted the July 2004 VA medical examination did not.  This is of no consequence, however.  The Veteran indeed gave an accurate medical history at this examination as she did at the latter medical examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of it shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  Each examiner also interviewed the Veteran regarding her pertinent symptoms.  Each then conducted a physical assessment in addition to obtaining or reviewing applicable diagnostic tests as necessary.  The examiner who issued the September 2009 addendum to the latter medical examination opined as to the severity of the Veteran's disability.  All of the above actions finally were documented by each examiner in an examination report.  As the VA medical examinations and addendum answer all questions necessary to decide this matter, the Board finds them adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claims).

It is significant that neither the Veteran nor her representative has identified any further development necessary for a fair adjudication of the claim that has not been completed.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluations

The Veteran seeks a higher initial evaluation for her residuals of cholecystectomy for both periods on appeal.  She contends that this disability was more severe than contemplated by a noncompensable evaluation for the period on appeal prior to October 6, 2008, and by a 10 percent evaluation for the period on appeal from that date onward.  

A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for a specific percentage for that disability.  The percentage evaluations represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  One is assigned by comparing the extent to which a Veteran's service-connected disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the criteria for the percentage evaluations.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is not expected, especially with a more fully described disability, that all cases will show all the specified criteria for a percentage evaluation.  38 C.F.R. § 4.21.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The benefit of the doubt similarly shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran prevails when the evidence supports her claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

To that end, an assessment of the probative value of all elements affecting the probative value of the evidence must be undertaken by the Board.  38 C.F.R. § 4.6.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert, 1 Vet. App. at 49.

Consideration must be given to whether staged evaluations are warranted when an appeal arises from an initially assigned evaluation, as is the case here.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which a disability exhibited symptoms meeting the criteria for different evaluations during the course of the appeal, the assignment of a distinctive evaluation for each of the time periods is for application.

At the outset, the Board notes that this matter does not concern the Veteran's scar residuals of cholecystectomy.  Scar residuals have been separately service-connected and evaluated.  A higher evaluation for them indeed was one of the issues on appeal denied in the Board's March 2009 decision.

The Veteran's residuals of cholecystectomy has been evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7318.  Diagnostic Code 7318 addresses removal of the gall bladder.  It provides for a noncompensable evaluation for nonsymptomatic gall bladder removal.  A 10 percent evaluation is warranted for gall bladder removal with mild symptoms.  The highest 30 percent evaluation is reserved for gall bladder removal with severe symptoms.

No further pertinent explanation of the words "mild" and "severe" is in the Schedule for Rating Disabilities.  "Mild" is generally defined as "not being or involving what is extreme" or "not severe: temperate."  See Merriam-Webster 's Collegiate Dictionary, Eleventh Edition (2003), 787.  "Severe" is generally defined as "of a great degree: serious."  Id. at 1140.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that the decision reached will be "equitable and just."  38 C.F.R. § 4.6.

Additional Diagnostic Codes pertaining to disabilities of the digestive system are potentially applicable.  For example, Diagnostic Code 7317 concerns injury of the gall bladder.  It provides that evaluations shall be as for peritoneal adhesions, the subject of Diagnostic Code 7301.  

However, evaluations under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  38 C.F.R. § 4.114.  A single evaluation instead will be assigned under the Diagnostic Code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  Id.  The Board finds that Diagnostic Code 7318 reflects the Veteran's predominant disability picture more so than Diagnostic Code 7317 or any other Diagnostic Code for a digestive system disability.  Her disability concerns the gall bladder, which was removed instead of injured.  Any and all symptoms may be considered for gall bladder removal whereas specific symptoms are set forth for consideration for injury of the gall bladder/peritoneal adhesions.

Service treatment records reveal that the Veteran complained of abdominal pain following her cholecystectomy as well as chronic diarrhea once to twice every other day since it.  Upon assessment, her abdomen was soft, nontender, nondistended, and had positive bowel sounds.  Imodium was suggested.

Private treatment records dated in June 2004 do not mention the Veteran's cholecystectomy.  However, they reference diarrhea.

The Veteran reported that she was a student at the July 2004 VA medical examination.  She complained of diarrhea since her cholecystectomy.  Specifically, she complained of three to four bowel movements with associated stomach cramping for 15 to 20 minutes per day three to four days per week.  Upon assessment, her abdomen was soft, nontender, nonrigid, and with no masses or organomegaly palpated.  There were bowel sounds in all quadrants.

In her November 2004 notice of disagreement, the Veteran reported diarrhea and associated cramping as well as upset stomach since her cholecystectomy.

A January 2005 VA treatment record contains the Veteran's indication that she is a student and complaint of diarrhea since her cholecystectomy.  It was noted that her diet was high in fatty foods and dairy products.  Upon examination, her abdomen was soft and nontender with bowel sounds normal and active.

The Veteran indicated in her March 2005 substantive Appeal to Board (VA Form 9) that her disabilities, to include residuals of cholecystectomy, had altered her lifestyle.

At the March 2008 Travel Board hearing, the Veteran testified that she has diarrhea with an upset stomach including cramping and nausea, with one real bad episode requiring her to stay home near the bathroom every month, as a result of her cholecystectomy.  D.G. testified that she did not make it to the restroom in time on one occasion while they were driving home.  The Veteran added that this had happened on one other occasion as well.  She indicated that she has been prescribed Lomotil and self-medicates with Imodium.  She further indicated that certain foods precipitate her symptoms but that they still manifest even if she avoids those foods.

The Veteran noted being a student in 2005, a retail clerk in 2006, staying home in 2007, and returning to school in 2008 at the October 6, 2008, VA medical examination.  She reported one to three loose stools associated with abdominal cramping and nausea but no constipation, bloody stool, or vomiting per day.  She also reported flare-ups of increase symptoms after eating a particular food as well as about one day every three months which necessitates that she stay home from school and outside activities.  In general, however, the Veteran indicated that she lives her life in close proximity to a bathroom because her stool and cramping can occur suddenly.  She thus identified no problems with doing chores at home, attending school and church, shopping, or going to restaurants due to available bathrooms but identified long car trips as problematic.  Upon assessment, the Veteran's abdomen was soft, not distended, with no hepatosplenomegaly or masses, and positive bowel sounds.  There was mild discomfort in the right paraumbilical area on palpation, but no rebound.  

In the September 2009 addendum to this examination, the Veteran's symptoms were characterized as being of mild severity.

The Board finds, given the above, that an initial compensable evaluation of 10 percent, but no higher, is warranted for residuals of cholecystectomy for the period on appeal prior to October 6, 2008.  The Board also finds that an initial evaluation higher than 10 percent is not warranted for residuals of cholecystectomy for the period on appeal as of that date.

Both the Veteran and D.G. are competent in reporting her symptoms and in describing their impact on her life.  This information is within the Veteran's personal experience and readily is observable by D.G.  See Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of the witness's personal knowledge).  Once evidence is determined to be competent, a determination on whether it also is credible must be made.  Id. (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board finds that both the Veteran and D.G. are credible because no significant reason to doubt them exists.  

In weighing credibility, VA may consider factors such as a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Veteran is interested in this matter because, depending on the outcome, she may gain financially.  However, her statements and those of D.G. are consistent with one another.  No other evidence of record contradicts these statements.  They are facially plausible.  Finally, there is no indication of bad character, malingering, or anything about the Veteran's or D.G.'s demeanor that suggests untruthfulness.

The Veteran's and D.G.'s competent and credible reports establish the following.  Diarrhea/loose stools coupled with abdominal distress including upset stomach, cramping, and nausea was present in the period prior to the October 6, 2008, VA medical examination and is manifest in the period from that date onward.  These symptoms occur most days and cause the Veteran to remain near a bathroom.  This has resulted in two accidents and is a limitation only with respect to long car trips.  On an infrequent day every one to three months, the Veteran has to stay home due to her symptoms.  Thus, on the vast majority of days they are not so substantial as to interfere with her ability to go to school or engage in doing either chores at home or outside activities such as attending church, shopping, and eating at restaurants.  Such more nearly equates with mild symptoms as opposed to severe symptoms.  Indeed, an opinion that the Veteran's symptoms are mild is of record.

Consideration has been given to the benefit of the doubt rule in making each of the above determinations.  However, this rule does not apply because the determinations were made based on the preponderance of the evidence.  Consideration also has been given to whether staged evaluations are warranted.  It follows that such evaluations are not warranted since the above determinations were for a 10 percent evaluation for both periods under appeal.  Indeed, this nullifies the staged evaluations in place until these determinations (noncompensable initial evaluation for the period prior to October 6, 2008, and 10 percent initial evaluation beginning on that date).

B.  Extraschedular

The above determinations granting the Veteran a 10 percent initial evaluation for residuals of cholecystectomy for the period on appeal prior to October 6, 2008, and continuing her 10 percent initial evaluation for the same for the period on appeal from this date onward, as they involved application of pertinent provisions of the VA's Schedule for Rating Disabilities, were made on a schedular basis.  One other avenue exists through which a higher initial evaluation can be obtained.  Specifically, it is possible to assign an evaluation on an extraschedular basis.  38 C.F.R. § 3.321(b).

The analytical steps concerning extraschedular evaluations were set forth in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular evaluation criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the evaluation criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.

Neither the Veteran nor her representative has raised the issue of entitlement to an extraschedular evaluation for residuals of cholecystectomy for either period on appeal.  There further has been no showing from the record that the Veteran's disability picture could not be contemplated adequately by the applicable schedular evaluation criteria discussed above at any point.  Her symptoms, which collectively reveal her level of disability, are addressed by these criteria.  An evaluation was based on them and associated statutes, regulations, and caselaw.  A higher evaluation is provided for, but, as explained above, the currently assigned evaluation adequately describes the severity of the Veteran's residuals of cholecystectomy throughout the entire appeal.

Given that the applicable schedular evaluation criteria are adequate, discussion of whether related factors such as marked interference with employment or frequent periods of hospitalization exist is unnecessary.  Further, referral for consideration of the assignment of an evaluation on an extraschedular basis for either period on appeal is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

III.  TDIU

Of final note is that "a request for entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a [V]eteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities ... as part of a claim for increased compensation."  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  In this case, neither the Veteran nor her representative has contended that she is unemployable wholly or in part due to her residuals of cholecystectomy.  There also is no such indication from the record.  As set forth above, the Veteran held a retail position in 2006 but primarily has been a student.  Though she stayed home in 2007, it never was stated that this was due to her inability to work or go to school as a result of her residuals of cholecystectomy whether alone or in combination with other service-connected disabilities.  Consideration of TDIU as a component to this matter thus is not warranted.


ORDER

An initial compensable evaluation of 10 percent for the period on appeal prior to October 6, 2008, is granted, subject to the law and regulations governing the payment of monetary benefits, but an initial evaluation in excess of 10 percent for the period from that date is denied for residuals of cholecystectomy.  



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


